Title: To John Adams from Edmund Jenings, 15 April 1783
From: Jenings, Edmund
To: Adams, John


Sir
London April 15th. 1783.

I did myself the Honor of writing to your Excellency, and sending several inclosures by the last Post. I send herewith another, which ought to have preceeded in publication one, which your Excellency has received.

I suppose Mr Hartly is or will be soon, with you. He says He shall settle matters at Paris in a little while. and Mr Fox has said the same thing. the Bill which the Latter Gentleman has just introduced into the House, will not go far enough unless great Powers are given to the King; for the Execution of which the Minister must be responsible, and these are ticklish Times for a bold Minister to Act in.
Mr Fox, who takes the whole of the American business on Himself, is bold in his Nature for he is clear sightd & not frightned by shadows, but some of his Colleagues may perhaps endeavour to prevent his taking those Manly steps, which the Times require, the Man with whom I conversed last Wednesday will I am Affraid Clog Him as much as possible, and his Ennemies are ready to trip up his Heels; He has a difficult part to Act, & perhaps it may not be made Easy, by the Instruments, He makes use of, which is perhaps forced, or which has intruded itself into his hands. all you Gentlemen Know the Man & I trust will soon raise Him out of his Profundity, that is, to use his own words out of the Bottom of all Bottoms. I have some Notion, that He thinks of opening, examining & correcting the Treaty lately made, what He will get thereby I Know not— perhaps He thinks too of going to America as the british Minister
Mr Ridley has communicated to me a Request from Mr Barclay, that I would render myself at Paris to assist Him in the Execution of his Commission for settling the public Accounts. If I thought myself Capable of doing any Good, I would have immediately complied with the Invitation, but I really think I am not qualified for that business, & have at the same time an Idea that I can be of some Service here, if your Excellency thinks so, I Know you would have me Continue where I am. I therefore refer the whole to your Excellency; Mr Ridly will do Himself the Honor of speaking to your Excellency on the Subject & will communicate to me the result of your determination
I take the Liberty of sending to your Excelleny an Imitation of Aurea Libertas. &c by a friend

Now Liberty! Exult for on thy fasttring wings,
far from the bloody despot’s Yoke, Columbia springs
Come, favorite of the Goddess! on the belgic shore,
to thee the rich libations shall her votaries pour,
and may congenial States in endless bonds unite
whilst the fell Tyrant trembles at the glorious sight.

There is in the papers a long account of the Affairs of this Country in the East Indias, but half of the busysness is not told. a want of food, of money of Discipline is like to ruin the base & baseless Domination in the Indias Our Friend Heyder Ali has certainly done much for America & Humanity.
I am with the greatest Consideration / Sir / Your Excellencys / Most Obedient / Humble Servant
Edm: Jenings

